                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

         Lisa G. Wildenberg,           )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            1:18-cv-00129-RJC-DSC
                                       )
                 vs.                   )
                                       )
         Nancy A. Berryhill,           )
            Defendant.                 )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 24, 2019 Order.

                                               April 24, 2019
